Exhibit 10.2

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

2007 NON-QUALIFIED STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Option Agreement”) is made as of [    ], by
and between Central European Distribution Corporation (CEDC), a Delaware
corporation (the “Company”) and [    ], Director of the Company (the
“Optionee”).

WHEREAS, the Board of Directors of the Company (the “Board”) has duly adopted,
and the shareholders of the Company have approved, the 2007 Stock Incentive
Plan, as amended (the “Plan”), a copy of which has been made available to the
Optionee, which provides for the grant of Options to eligible individuals for
the purchase of shares of the Company’s Stock (as such terms are defined in the
Plan);

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Optionee, pursuant to the Plan, an option to purchase
a certain number of shares of Stock in order to provide the Optionee with an
incentive to advance the interests of the Company, all according to the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1. Grant of Option. The provisions of the Plan are incorporated by reference
herein and terms used in this Agreement that are defined in the Plan shall have
the meanings assigned to them in the Plan. Subject to the terms of the Plan, the
Company hereby grants to the Optionee an Option to purchase from the Company
[    ] shares of Stock, all of which will be exercisable on [one or two years
after the Grant Date]. The Option shall not constitute an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

2. Price. The Option Price of each Option is the closing price of the CEDC Stock
on [    ]. Payment for Shares purchased under the Plan shall be made in cash or
cash equivalents.

3. Exercise of Option. The Options may be exercised as follows:

A. Time of Exercise of Options. The grant to Optionee of the Option to purchase
from the Company [    ] Shares will be exercisable on [    ]. Any of the Options
not exercised within ten years after the Grant Date shall be terminated and
become null and void.

B. Exercise by Optionee. During the lifetime of the Optionee, only the Optionee
(or, in the event of the Optionee’s legal incapacity or incompetence, the
Optionee’s guardian or legal representative) may exercise the Option. If
Optionee’s directorship with CEDC terminates by reason of death, Options not
then vested, if any, will fully vest and may be exercised within 24 months after
such death. If the Optionee’s directorship terminates by reason of the
Optionee’s “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code), the



--------------------------------------------------------------------------------

Options not then vested, if any, will continue to vest and will be exercisable
to the extent vested for a period of one year after the termination of
directorship. If the Optionee’s directorship terminates for any other reason,
Options not then vested will terminate and vested options held by such Optionee
will terminate 90 days after such termination.

4. Method of Exercise of Options. The Options may be exercised in accordance
with the provisions of Section 11.9 of the Plan.

5. Limitations on Transfer. The Options are not transferable by the Optionee
other than by will or the laws of descent and distribution in the event of death
of the Optionee and shall not be pledged or hypothecated (by operation of law or
otherwise) or subject to execution, attachment or similar processes; provided,
however, these non-qualified stock options may be transferred to a “family
member” of the Optionee, as defined in a manner consistent with the requirements
for the Form S-8 registration statement under the Securities Act of 1933,
provided that [(x) there may be no consideration for any such transfer, and (y)]
subsequent transfers of transferred Options are prohibited except by will or the
laws of descent and distribution upon the death of the transferee.

6. Rights as Shareholder. Neither the Optionee nor any person entitled to
exercise the Optionee’s rights in the event of the Optionee’s death shall have
any of the rights of a shareholder with respect to any Shares subject to this
Option except to the extent the certificates for such Shares shall have been
issued upon the exercise of the Option.

7. General Restrictions. The Company shall not be required to sell or issue any
Shares under the Options if the sale or issuance of such Shares would constitute
a violation by the individual exercising the Options or by the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any Shares subject to the Options upon any
securities exchange or under any state or federal law, or governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of Shares hereunder, the Options may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby shall in no way
affect the date of termination of the Option. Specifically in connection with
the Securities Act of 1933, upon notice of exercise of any Option, unless a
registration statement under such Act is in effect with respect to the Shares
covered by such Option, the Company shall not be required to sell or issue such
Shares unless the Committee has received evidence satisfactory to it that the
holder of such Option may acquire such Shares pursuant to an exemption from
registration under such Act. Any determination in this connection by the
Committee shall be final, binding, and conclusive. The Company may, but shall in
no event be obligated to, register any securities covered hereby pursuant to the
Securities Act of 1933. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of the Options or the issuance
of Shares pursuant hereto to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that the Options shall not be exercisable



--------------------------------------------------------------------------------

unless and until the Shares covered by the Options are registered or are subject
to an available exemption from registration, the exercise of the Options (under
circumstances in which the laws of such jurisdiction apply) shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

8. Governing Law. This Option Agreement is executed pursuant to and shall be
governed by the laws of the State of Delaware (but not including the choice of
law rules thereof).

9. Binding Effect. Subject to all restrictions provided for in this Option
Agreement and the Plan, and by applicable law, relating to assignment and
transfer of this Option Agreement and the Options, this Option Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, and assigns.

10. Notice. An option that is exercisable may be exercised by the Optionee’s
delivery to the Company of written notice of exercise on any business day, at
the Company’s principal office, addressed to the attention of the Committee.
Such notice shall specify the number of shares of Stock with respect to which
the Option is being exercised and shall be accompanied by payment in full of the
Option Price of the shares for which the Option is being exercised.

11. Entire Agreement. This Option Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. Neither this Option
Agreement nor any term hereof may be amended, waived, discharged or terminated
except by a written instrument signed by the Company and the Optionee; provided,
however, that the Company unilaterally may waive any provision hereof in writing
to the extent that such waiver does not adversely affect the interests of the
Optionee hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

 

  James Archbold Title:   Corporate Secretary OPTIONEE:

 

ADDRESS FOR NOTICE TO OPTIONEE:

 

 

 